     Case 2:21-cv-02212-SB-JEM Document 3 Filed 03/11/21 Page 1 of 3 Page ID #:38



     MARTIN D. HOLLY, ESQ. (SBN: 201421)
 1 Telephone/Facsimile: (213) 419-5063
     Email: mholly@rlattorneys.com
 2 CHRISTOPHER J. MOHAMED, ESQ. (SBN: 303500)
     Telephone/Facsimile: (714) 804-5808
 3 Email: cmohamed@rlattorneys.com
 4 RESNICK & LOUIS, P.C.th
   515 South Flower Street, 18 Floor
 5 Los Angeles, CA 90071
 6 Attorneys for Defendant TARGET CORPORATION
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 LEOPOLDO SALAS, an individual,                CASE NO. : 21-cv-2212
     LETICIA SALAS, an individual,
12                                               [State Case No. 21STCV04815]
13
                  Plaintiff,

14 vs.                                           CERTIFICATION AS TO
                                                 INTERESTED PARTIES [LOCAL
15 TARGET CORPORATION, a
   corporation; and DOES 1 through 100,          RULE 7.1-1]
16 inclusive,
17                                               Complaint Filed: February 5, 2021
                  Defendants.
18                                               Trial Date:       August 5, 2022
19
20
21 TO THE CLERK OF THE ABOVE-ENTITLED COURT:
22         The undersigned, counsel for Defendant TARGET CORPORATION, certifies
23 that the following listed parties may have a pecuniary interest in the outcome of this
24 case. These representations are made to enable the Court to evaluate possible
25 disqualification or recusal.
26 / / /
27 / / /
28 / / /



                                                 1
                               CERTIFICATION AS TO INTERESTED PARTIES
     Case 2:21-cv-02212-SB-JEM Document 3 Filed 03/11/21 Page 2 of 3 Page ID #:39




 1 NAME                                 CONNECTION OR INTEREST
 2 Target Corporation                   Defendant may be liable for Plaintiff’s injuries.
 3 Sedgwick CMS                         Target’s Claims Management Services
 4 ACE USA                              Target’s Liability Insurance Company
 5 Leopoldo Salas                       Plaintiff
 6 Leticia Salas                        Plaintiff
 7
 8 DATED: March 11, 2021                Respectfully Submitted,

 9                                      RESNICK & LOUIS, P.C.
10
11
                                  By:
12                                      Martin D. Holly, Esq.
13
                                        Ethan L. Flinders, Esq.
                                        Attorneys for Defendant
14                                      TARGET CORPORATION
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             2
                           CERTIFICATION AS TO INTERESTED PARTIES
     Case 2:21-cv-02212-SB-JEM Document 3 Filed 03/11/21 Page 3 of 3 Page ID #:40




                                             PROOF OF SERVICE
 1
 2         I am employed in the County of Los Angeles, State of California. I am over the age of 18 and
   not a party to the within action. My business address is: 515 S. Flower Street, 18th Floor, Los
 3
   Angeles, California.
 4
 5         On March 11, 2021, I served the foregoing document(s) described as:
     CERTIFICATION AS TO INTERESTED PARTIES [LOCAL RULE 7.1-1]
 6 on the interested parties in this action by sending a true copy of the document to the following parties
   as follows:
 7
 8    X       (BY ELECTRONIC MAIL) I caused the document(s) to be successfully transmitted via
              electronic mail the offices of the addressees.
 9  ____      (BY FACSIMILE) I transmitted, pursuant to Rule 2.306, the above-described document by
              facsimile machine (which complied with Rule 3003(3)), to the attached listed fax number(s).
10            The transmission originated from facsimile phone number (213) 419-5063 and was reported
11            as complete and without error.
              (BY US MAIL) I caused such sealed envelope(s) with postage thereon fully prepaid to be
12            placed in the United States mail at Los Angeles, California. I am readily familiar with this
              business' practice for collecting and processing correspondence for mailing. On the same day
13            that correspondence is placed for collection and mailing, it is deposited in the ordinary course
14            of business with the United States Postal Service to:

15                                               Attorneys for Plaintiff
                                                Robert L. Booker, Esq.
16                                                 Joana Fang, Esq.
17                                          Century Park Law Group, APLC
                                         864 S. Robertson Boulevard, 3rd Floor
18                                           Los Angeles, California 90035
                                   Telephone: 888.203.1422; Facsimile: 888.203.1424
19                                          Email: Robert@CPLGLaw.com
20                                          Email: Joana@CPLGLaw.com

21
             I declare under penalty of perjury under the laws of the State of California that the foregoing is
22
     true and correct.
23
            Executed on March 11, 2021, at Los Angeles, California.
24
25
                                           By:     ______________________________
26
                                                   Jodie Alamillo
27                                                 An Employee of Resnick & Louis, P.C.

28



                                                         3
                                  CERTIFICATION AS TO INTERESTED PARTIES
